          Case 1:20-cv-00128-YK Document 17 Filed 02/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ACCELEVATE 2020, LLC and                          :
JOE RICHARD POOL,                                 :          No. 1:20-cv-00128
     Plaintiffs                                   :
                                                  :          (Judge Kane)
               v.                                 :
                                                  :
KATHRYN BOOCKVAR and                              :
JONATHAN MARKS,                                   :
    Defendants                                    :

                                             ORDER

       AND NOW on this 12th day of February 2020, upon consideration of the parties’ joint

motion for the entry of a stipulated order (Doc. No. 16), in which the parties request that the

Court enter their proposed stipulated order (Doc. No. 16-1) to extend the temporary restraining

order entered in this action on January 31, 2020 (Doc. No. 14), and in light of Defendants’

representations to the Court during the telephonic status conference held on January 31, 2020

indicating their consent to an extension of said temporary restraining order, IT IS ORDERED

THAT the parties’ stipulated order (Doc. No. 16-1) is APPROVED, and the temporary

restraining order entered on January 31, 2020 (Doc. No. 14) is EXTENDED until the close of

the objection period regarding nomination petitions for purposes of the 2020 Pennsylvania

Democratic primary election for President of the United States.1


                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania




1
 See Fed. R. Civ. P. 65(b)(2) (stating that a temporary restraining order is “not to exceed 14
days . . . unless before that time . . . the adverse party consents to a longer extension”).
